16‐1562‐cv                                                                                    
Carmichael v. Chappius 




                                       In the
             United States Court of Appeals
                          for the Second Circuit
                                      ________ 
                           AUGUST TERM 2016 
                             No. 16‐1562‐cv 
                                      
                          BRIAN CARMICHAEL, 
                           Petitioner‐Appellee, 
                                      
                                    v. 
                                      
                 SUPERINTENDENT PAUL CHAPPIUS, JR.,  
                    ELMIRA CORRECTIONAL FACILITY, 
                          Respondent‐Appellant. 
                                 ________ 
                                      
               Appeal from the United States District Court 
                 for the Southern District of New York 
                                 ________ 
                         
                      ARGUED: SEPTEMBER 28, 2016  
                       DECIDED: FEBRUARY 17, 2017 
                                 ________ 
 
Before: WINTER, CABRANES, Circuit Judges, and RESTANI, Judge.* 
 
                                                      
             * Judge Jane A. Restani, of the United States Court of International Trade, 

sitting by designation. 
 




                               ________ 
                                      
       The  Superintendent  of  the  Elmira  Correctional  Facility,  Paul 
Chappius,  Jr.,  appeals  from  the  April  21,  2016  Order  of  the  United 
States  District  Court  for  the  Southern  District  of  New  York 
(Katherine  Polk  Failla,  Judge)  granting  Brian  Carmichael’s  petition 
for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Carmichael 
sought  the  writ,  in  part,  on  grounds  that  the  Supreme  Court  of  the 
State of New York misapplied the decision by the Supreme Court of 
the  United  States  in  Batson  v.  Kentucky,  476  U.S.  79  (1986),  when  it 
found  that  Carmichael  failed  to  make  a  prima  facie  showing  of  race 
discrimination  during  jury  selection.  In  granting  Carmichael  the 
writ,  the  District  Court  held  that  the  New  York  State  Appellate 
Division’s  judgment  affirming  the  state  trial  court’s  denial  of 
Carmichael’s  Batson  challenge  was  an  unreasonable  application  of 
Supreme Court precedent.  

       We  hold  that  the  District  Court  incorrectly  applied  the 
standard  for  evaluating  a  state  court’s  rulings  set  forth  in  the  Anti‐
Terrorism  and  Effective  Death  Penalty  Act  of  1996,  28  U.S.C. 
§ 2254(d).  We  further  hold  that  the  Appellate  Division’s  order 
affirming the state trial court’s denial of petitioner’s Batson challenge 
was not an unreasonable application of “clearly established Federal 
law, as determined by the Supreme Court of the United States.” 28 
U.S.C. § 2254(d). 

       Accordingly, we VACATE the District Court’s Order granting 
petitioner  the  writ  of  habeas  corpus  and  REMAND  for  such  further 




                                       2 
 




proceedings  as  may  be  appropriate  and  consistent  with  this 
Opinion.  

                                       ________ 
                          
                         SARA GURWITCH (Richard M. Greenberg, on the 
                         brief), Office of the Appellate Defender, New 
                         York, NY, for Defendant‐Appellant. 
                          
                         DEBORAH L. MORSE, Assistant District Attorney 
                         (Christopher P. Marinelli, Assistant District 
                         Attorney, on the brief) for Cyrus R. Vance, Jr., 
                         District Attorney, New York County, New York, 
                         NY, for Plaintiff‐Appellee. 
                              ________ 
                                   
JOSÉ A. CABRANES, Circuit Judge: 

        Respondent‐Appellant  Paul  Chappius,  Jr.,  Superintendent  of 
the  Elmira  Correctional  Facility,  appeals  from  the  April  21,  2016 
Order of the United States District Court for the Southern District of 
New  York  (Katherine  Polk  Failla,  Judge)  granting  Petitioner‐
Appellee  Brian  Carmichael’s  petition  for  a  writ  of  habeas  corpus 
pursuant  to  28  U.S.C.  § 2254.1  The  Order  granting  the  writ,  stayed 
pending  this  appeal,  would  invalidate  Carmichael’s  custody 
imposed pursuant to a December 10, 2007 judgment of the Supreme 

                                                      
             1 Carmichael v. Chappius, 182 F. Supp. 3d 74 (S.D.N.Y. 2016). 




                                             3 
 




Court  of  the  State  of  New  York,  New  York  County  (Robert  H. 
Straus, Justice), following a jury trial and conviction.2  

        After an unsuccessful direct appeal of his conviction,3 as well 
as  a  failed  motion  to  vacate  his  conviction  based  on  a  claim  of 
ineffective assistance of counsel,4 Carmichael sought a writ of habeas 
corpus  in  federal  court  on  grounds  (1)  that  the  state  trial  court 
misapplied the decision by the Supreme Court of the United States 
in  Batson  v.  Kentucky,5  and  (2)  that  Carmichael  received  ineffective 
assistance of counsel. On July 17, 2015, Magistrate Judge Andrew J. 
Peck filed a Report and Recommendation proposing that the District 



                                                      
             2 The District Court had jurisdiction to hear Carmichael’s habeas petition 

because Carmichael was convicted in a state court within the geographic 
boundary of the Southern District of New York. See 28 U.S.C. § 2241(d) (“Where 
an application for a writ of habeas corpus is made by a person in custody under 
the judgment and sentence of a State court of a State which contains two or more 
Federal judicial districts, the application may be filed in the district court . . . 
within which the State court was held which convicted and sentenced him . . . .”). 
 
             3 People v. Carmichael, 73 A.D.3d 622 (1st Dep’t 2010) (affirming 

Carmichael’s conviction on direct appeal); see also People v. Carmichael, 16 N.Y.3d 
797 (2011) (denying Carmichael leave to appeal), cert. denied sub nom. Carmichael 
v. New York, 132 S. Ct. 199 (2011) (Mem.). 
              
             4 People v. Carmichael, 118 A.D.3d 603 (1st Dep’t 2014) (affirming denial of 

Carmichael’s motion to vacate judgment of conviction); see also People v. 
Carmichael, 24 N.Y.3d 1042 (2014) (denying Carmichael leave to appeal Appellate 
Division’s denial of his motion to vacate judgment of conviction). 
              
             5 476 U.S. 79 (1986). 




                                            4 
 




Court reject both of Carmichael’s arguments and deny his petition.6 
The  District  Court  declined  the  recommendations  of  Magistrate 
Judge Peck and granted Carmichael’s petition, holding that the New 
York  State  Appellate  Division,  First  Department,  had  unreasonably 
applied  Batson  and  its  progeny  when  it  affirmed  the  state  trial 
court’s  finding  that  Carmichael  failed  to  make  a  prima  facie  case 
showing  that  the  prosecution  used  its  peremptory  challenges  in  a 
discriminatory manner.7  

       We  hold  that  the  District  Court  incorrectly  applied  the 
standard  for  evaluating  a  state  court’s  rulings  set  forth  in  the  Anti‐
Terrorism  and  Effective  Death  Penalty  Act  of  1996  (the  “AEDPA”), 
28  U.S.C.  § 2254(d).  We  further  hold  that  the  Appellate  Division’s 
order  affirming  the  trial  court’s  denial  of  Carmichael’s  Batson 
challenge  was  not  an  unreasonable  application  of  “clearly 
established Federal law, as determined by the Supreme Court of the 
United States.”8 

       Accordingly, we VACATE the District Court’s April 21, 2016 
Order granting Carmichael the writ of habeas corpus and REMAND 
the cause to the District Court for such further proceedings as may 
be appropriate and consistent with this Opinion.  

                                                      
             6 Carmichael v. Chappius, No. 14 Civ. 10012 (KPF)(AJP), 2015 WL 4385765, 

at *1 (S.D.N.Y. July 17, 2015). 
              
             7 Carmichael, 182 F. Supp. 3d. at 90–93. 

              
             8 28 U.S.C. § 2254(d). 




                                           5 
 




                               BACKGROUND 

               I.      Jury Selection in Carmichael’s Trial 

       On  September  17,  2007,  jury  selection  began  in  Brian 
Carmichael’s  criminal  trial  before  Justice  Robert  H.  Straus  of  the 
Supreme  Court  of  the  State  of  New  York.9  The  Court  tasked  the 
parties  with  selecting  a  twelve‐person  jury  from  three  separate 
panels,  each  composed  of  twenty‐six  venirepersons.  Both 
Carmichael and the People of the State of New York, represented by 
the  New  York  County  District  Attorney’s  Office  (“the  State”), 
received twenty peremptory challenges for use during jury selection. 
The  parties  could  use  their  peremptory  challenges  to  remove 
potential  jurors  from  the  venire.  Both  parties  also  received  six 
additional  peremptory  challenges,  which  they  could  use  only  to 
strike potential alternate jurors. This appeal concerns the State’s use 
of its peremptory challenges during the process of jury selection. 

       After questioning of the twenty‐six venirepersons on the first 
panel  concluded,  the  Court  asked  the  parties  if  they  wished  to 
exercise any  of  their  peremptory  challenges  against  the  first  twelve 
potential jurors. The State exercised five peremptory challenges and 
counsel  for  Carmichael  exercised  three.  Then,  the  Court  asked  the 
parties  to  consider  the  next  twelve  venirepersons.  When  the  State 



                                                      
             9 A grand jury in New York County had filed an indictment against 

Carmichael charging him with various narcotics offenses. 




                                          6 
 




struck  four  more  potential  jurors,  defense  counsel  raised  his  first 
Batson challenge.10     

       Defense  counsel  told  the  Court  that  he  “fe[lt]  compelled  to 
make  a  Batson  challenge”  because  “we  [  ]  had  two  African 
Americans  in  the  jury  pool  and  [the  State]  has  challenged  both  of 
them.”11 Specifically, the State used two of its peremptory challenges 
to  strike  Shackwanna  Boiken  and  Charmaine  Hamilton,  both  black 
females.  The  Court  denied  defense  counsel’s  challenge  finding  that 
the  removal  of  two  black  jurors  “by  itself  does  not  constitute  [a] 
prima  facie  showing  of  a  pattern  of  use  of  strike[s]  in  a 
discriminatory way.”12  

       Following  the  denial  of  defense  counsel’s  first  Batson 
challenge,  the  State  declined  to  use  any  more  strikes  on 
venirepersons in the first panel. Defense counsel, however, struck all 
six of the remaining potential jurors.  

       The  parties  next  considered  the  second  panel  of  twenty‐six 
potential  jurors.  The  State  and  defense  counsel  combined  to  strike 
                                                      
             10 A party raises a “Batson challenge” when he or she believes the 

opposing party has struck a potential juror from the venire based on 
impermissible factors such as the potential juror’s race. See Galarza v. Keane, 252 
F.3d 630, 635–36 (2d Cir. 2001) (describing the three‐part test trial courts use to 
determine “whether a party exercised a peremptory challenge in a 
discriminatory manner” set forth in Batson v. Kentucky, 476 U.S. 79 (1986)). 
              
             11 Joint Appendix (“JA”) 181–82. 

 
             12 Id. at 182. 




                                          7 
 




eleven of the first sixteen individuals in this group. Notably, neither 
party struck Bettina Boyd, a black woman.13 During consideration of 
the  next  five  venirepersons,  however,  the  State  struck  Dina  Grant, 
another black female. This strike prompted defense counsel to raise 
his second Batson challenge.  

        Defense  counsel  stated,  “[a]lthough  [the  State]  has  allowed 
Ms. Bo[yd] to remain on the jury, the lone black juror selected so far 
. .  .  I  believe  out  of  the  four  African  American  jurors  we  have 
considered  on  the  panel[,]  [the  State]  has  challenged  three  of 
them.”14  The  Court  responded  by  noting  that  Ms.  Boyd,  a  black 
female,  remained  on  the  jury,  and  that  defense  counsel  struck 
another  venireperson,  Yalira  Velarde,  whom  the  Court  believed  to 
be  a  black  female.  A  disagreement  then  ensued  between  defense 
counsel and the Court over whether Ms. Velarde was “Hispanic” or 
“African‐American.”15    Specifically,  the  Court  told  defense  counsel, 
“I am not saying you are right and I am wrong or the opposite. I am 
only making a record as to race because it’s sometimes necessary to 
do  so  when  there’s  a  Batson  challenge.”16  Ultimately,  the  Court 

                                                      
             13 Although Ms. Boyd’s name appears as “Bode” in the transcript of the 

voir dire, the parties refer to her as “Boyd” in their briefs on appeal.  
              
             14 JA 322–23.  

              
             15 Cf. Vill. of Freeport v. Barrella, 814 F.3d 594, 602–06 (2d Cir. 2016) 

(discussing the confusing use of the term “Hispanic” to identify an individual’s 
race). 
              
             16 JA 324. 




                                           8 
 




denied  defense  counsel’s  challenge,  holding  again  that  “the 
statistical basis is not sufficient alone to raise a discriminatory use of 
a free peremptory challenge under New York law.”17   

              The  parties  resumed  their  consideration  of  the  remaining 
venirepersons on panel two. Defense counsel used one peremptory 
challenge  and  the  State  used  two.  One  of  the  two  venirepersons 
struck by the State was Jessica Simmons, a black female. In response, 
defense counsel raised his third Batson challenge.   

             Defense  counsel  argued  that,  “Ms.  Simmons  is  African 
American and it’s now four out of five. . . . We’ve had probably 140 
people  that  we’ve  considered  in  two  days,  only  five  African 
Americans have come before us in this case.”18 The Court calculated 
that four out of six black potential jurors had been struck, including 
Ms. Velarde. The Court also repeated its prior refrain that challenges 
based  on  statistical  evidence,  such  as  defense  counsel’s  challenges, 
“are generally not sufficient to raise or create an inference or create a 
prima facie case of discriminatory use of p[ere]mptory challenges.”19 
Defense  counsel  responded  that  he  could  not  “see  any  potential 
basis  [for  a  Batson  challenge]  .  .  .  other  than  the  numbers.”20 

                                                      
             17 Id. at 325. 

              
             18 Id. at 327. 

              
             19 Id. at 328. 

              
             20 Id. 




                                                         9 
 




Accordingly,  the  Court  denied  defense  counsel’s  third  Batson 
challenge. 

       After the State struck the last remaining venireperson in panel 
two, the parties considered the potential jurors in the third and final 
panel.  At  this  point,  the  parties  had  selected  nine  jurors  and  were 
aiming  to  fill  only  three  outstanding  seats  before  choosing 
alternates. The State struck the first venireperson in the third panel, 
but the  parties accepted the  second  and  third  individuals  as  jurors. 
Diana  Duggins,  a  black  female,  was  one  of  the  two  persons  thus 
selected  for  the  jury.  The  parties  filled  the  final  open  seat  with  the 
sixth individual on the third panel. Ultimately, two black women—
Ms. Boyd and Ms. Duggins—were seated on the jury. 

       With  the  jury  of  twelve  selected,  the  parties  turned  their 
attention  to  picking  alternate  jurors.  Each  side  had  six  peremptory 
challenges to use during this part of the process. The State began by 
striking  three  potential  alternates,  two  of  whom  were  black. 
Consequently,  defense  counsel  raised  his  fourth  and  final  Batson 
challenge.   

       Defense Counsel explained his position as follows: 

       It  seems  again  that  [the  State]  is  exercising  [its] 
       challenges to exclude African Americans. I do note that 
       as  we  proceeded  with  selection  [the  State]  did  not 
       challenge  Ms.  Duggins  who  was  the  sixth  in  my  view 
       African American that we have considered . . . but when 
       we  got  to  the  alternates  he  challenged  Ms.  Sanders[,]  a 




                                        10 
 




             black female[,] and now he’s also challenging Mr. Pratt 
             who  is  a  male  black,  so  I  see  a  clear  pattern  of 
             challenging African Americans, your Honor. I make my 
             Batson  challenge  on  that  basis.  Four  of  the  six  we  have 
             considered  have  been  challenged.  We  have  been 
             through  three  panels  so  approximately  210  have  come 
             into  this  courtroom.  .  .  .    [W]e  have  considered  in  total 
             eight  African  Americans  and  six  of  those  have  been 
             challenged by [the State] in my view.21 

             The  Court  denied  defense  counsel’s  final  Batson  challenge.  It 
reiterated that “the statistical analysis by itself does not provide for 
this  court  that  level  of  challenge,  doesn’t  create  a  prima  facie  case 
requiring  us  to  go  on  to  step  two  of  the  analysis  so  the  challenge 
must be denied.”22 As a result, the Court did not require the State to 
articulate  any  nondiscriminatory  reasons  for  its  use  of  the 
challenged  peremptory  strikes.  The  parties  then  selected  the  final 
alternate juror and Carmichael’s case proceeded to trial.      

              On October 17, 2007, the jury convicted Carmichael on three 
counts of second degree criminal sale of a controlled substance. Two 




                                                      
             21 JA 425. 

              
             22 Id. at 426. 




                                                         11 
 




months  later,  Justice  Straus  sentenced  Carmichael  to  three 
concurrent seventeen‐year terms of imprisonment.23 

                           II.    Procedural History 

       On September 30, 2009, Carmichael appealed his conviction to 
the New York State Appellate Division, First Department. One of the 
grounds  for  Carmichael’s  direct  appeal  is  relevant  here:  his  claim 
that the trial court erred in finding that he failed to establish a prima 
facie  case  that  the  State used  its  peremptory  challenges  in a  racially 
discriminatory  manner.  The  crux  of  Carmichael’s  argument  on 
direct  appeal  was  that  the  trial  court  had  misinterpreted  the  New 
York  Court  of  Appeals’  decision  in  People  v.  Brown,  97  N.Y.2d  500 
(N.Y.  2002),  by  concluding  that  statistical  evidence  of  a 
discriminatory  pattern  in  the  use  of  peremptory  strikes  is  never 
sufficient  to  set  forth  a  prima  facie  case  of  discrimination.  The 
Appellate  Division  affirmed  the  judgments  of  the  state  trial  court, 
holding that: 

       [t]he  [trial]  court  properly  denied  defendant’s 
       applications  made  pursuant  to  Batson  v.  Kentucky  (476 
       U.S.  79  [1986]).  Viewing  jury  selection  as  a  whole,  we 
       conclude that defendant did not meet his burden at step 
                                                      
             23 At sentencing, Justice Straus noted that the State was seeking maximum 

consecutive sentences for each of Carmichael’s three counts of second degree 
criminal sale of a controlled substance, while defense counsel was seeking a 
minimum concurrent sentence of eight years. Justice Straus ultimately sentenced 
Carmichael to concurrent seventeen‐year terms of imprisonment, in part, because 
of his long criminal history.  




                                          12 
 




         one  of  the  inquiry.  Defendant  did  not  produce 
         “evidence sufficient to permit the trial judge to draw an 
         inference  that  discrimination  ha[d]  occurred”  in  the 
         exercise of peremptory challenges (Johnson v. California, 
         545 U.S. 162, 170 [2005]). While numerical evidence may 
         suffice,  in  this  case  it  did  not  warrant  an  inference  of 
         discrimination.24 

         After  the  New  York  Court  of  Appeals  denied  Carmichael 
leave  to  appeal25  and  after  the  Supreme  Court  of  the  United  States 
denied  Carmichael’s  petition  for  a  writ  of  certiorari,26  Carmichael 
filed a motion to vacate his judgment of conviction in the state trial 
court on grounds that he received ineffective assistance of counsel.27 
Justice  Roger  S.  Hayes  denied  Carmichael’s  motion.28  Carmichael 
appealed  Justice  Hayes’s  order  to  the  Appellate  Division,  First 




                                                      
             24 Carmichael, 73 A.D.3d at 622. 

 
             25 Carmichael, 16 N.Y.3d at 797. 

              
             26 Carmichael, 132 S. Ct. at 199.  

              
             27 See Carmichael, 118 A.D.3d at 604. 

 
             28 Id. 

              




                                                 13 
 




Department,  which  affirmed  the  denial.29  The  New  York  Court  of 
Appeals denied Carmichael leave to appeal.30 

         Thereafter,  Carmichael  filed  a  petition  for  a  writ  of  habeas 
corpus  in  the  District  Court.  He  raised  two  claims:  (1)  the  jury 
selection  process  violated  his  rights  as  set  forth  in  Batson  and  its 
progeny,  and  (2)  he  received  ineffective  assistance  of  counsel 
because  his  attorney  lacked  knowledge  of  the  standard  for 
establishing a prima facie Batson case under New York law. On April 
21,  2016,  the  District  Court  declined  the  recommendations  of  the 
magistrate judge and granted Carmichael’s petition.  

         The  District  Court  reviewed  the  Appellate  Division’s 
judgment  affirming  the  state  trial  court’s  denial  of  Carmichael’s 
Batson challenge because it was the last reasoned state‐court decision 
to address Carmichael’s claim.31 It then concluded that the Appellate 
Division  had  unreasonably  applied  Batson  and  its  progeny  when  it 
affirmed the state trial court’s finding that Carmichael did not make 
out  a  prima  facie  showing  that  the  State  used  its  peremptory 


                                                      
             29 Id. 

              
             30 Carmichael, 24 N.Y.3d at 1042.  

              
             31 Carmichael, 182 F. Supp. 3d at 86 (citing Johnson v. Williams, 133 S. Ct. 

1088, 1094 n.1 (2013) (suggesting that a federal court charged with examining a 
state court conviction should review the last reasoned state‐court decision to 
address the asserted grounds for habeas relief)).  
              




                                            14 
 




challenges  in  a  racially  discriminatory  manner.32  According  to  the 
District  Court,  evidence  of  the  discriminatory  use  of  peremptory 
challenges  was  so  abundant—for  example,  the  State  “struck  twice 
the number of black jurors than one would expect, and two‐thirds to 
three‐quarters of the black jurors under consideration”33—that it had 
no choice but to conclude “that the Appellate Division [had] applied 
Batson  and  its  progeny  in  an  unreasonable  manner.”34  Having 
determined  that  the  Appellate  Division  erred  in  affirming  the  trial 
court’s Batson finding, the District Court did not reach Carmichael’s 
ineffective‐assistance‐of‐counsel  claim.  The  State  timely  filed  a 
notice of appeal as of right and the District Court granted the State’s 
application for a stay pending this appeal.  
 
                                    DISCUSSION 

                            I.       Standard of Review  

        We  review  de  novo  a  district  court’s  order  granting  a  petition 
for a writ of habeas corpus.35 Section 2254 of Title 28 of the U.S. Code, 
as amended by the AEDPA, prohibits federal courts from granting a 
petition  for  a  writ  of  habeas  corpus  on  the  basis  of  a  claim  that  was 
adjudicated  on  the  merits  in  a  state  court  proceeding  “unless  the 
                                                      
             32 Id. at 90–93.  

              
             33 Id. at 90. 

              
             34 Id. 

              
             35 Overton v. Newton, 295 F.3d 270, 275 (2d Cir. 2002).  




                                             15 
 




adjudication  [of  the  claim]  resulted  in  a  decision  (1)  that  was 
‘contrary  to,  or  involved  an  unreasonable  application  of,  clearly 
established Federal law, as determined by the Supreme Court of the 
United  States,’  or  (2)  that  was  ‘based  on  an  unreasonable 
determination  of  the  facts  in  light  of  the  evidence  presented  in  the 
State court proceeding.’”36 In this case, we are concerned only with 
the first of the two enumerated bases for granting habeas relief.37    

        The  Supreme  Court  has  instructed  that  section  2254(d)(1)’s 
“contrary  to”  and  “unreasonable  application  of”  clauses  have 
independent  meaning.38  A  state  court  decision  is  “contrary  to  . . . 
clearly  established  Federal  law,  as  determined  by  the  Supreme 
Court” when “the state court arrives at a conclusion opposite to that 
reached by [the Supreme Court] on a question of law or if the state 
court  decides  a  case  differently  than  [the  Supreme  Court]  has  on  a 
set  of  materially  indistinguishable  facts.”39  An  “unreasonable 
application” of Supreme Court precedent, on the other hand, occurs 
when  a  state  court  “identifies  the  correct  governing  legal  principle 
from [the Supreme Court’s] decisions but unreasonably applies that 
principle to the facts of the prisoner’s case.”40 The District Court here 
                                                      
             36 Id. (quoting 28 U.S.C. § 2254(d)).  

              
             37 28 U.S.C. § 2254(d)(1). 

 
             38 Williams v. Taylor, 529 U.S. 362, 404–05 (2000). 

              
             39 Id. at 412–13. 

              
             40 Id. at 413.  




                                              16 
 




concluded  that  the  Appellate  Division  had  applied  Supreme  Court 
precedent  to  the  facts  of  Carmichael’s  case  in  “an  unreasonable 
manner.”41 

        To  merit  federal  habeas  relief  under  the  “unreasonable 
application”  prong  of  section  2254(d)(1),  a  petitioner  “must  show 
that the state court’s ruling on the claim being presented in federal 
court  was  so  lacking  in  justification  that  there  was  an  error  well 
understood  and  comprehended  in  existing  law  beyond  any 
possibility for fairminded disagreement.”42 In other words, a federal 
court  may  not  issue  a  writ  of  habeas  corpus  “simply  because  that 
court concludes in its independent judgment that the relevant state‐
court decision applied clearly established federal law erroneously or 
incorrectly.  Rather,  that  application  must  also  be  unreasonable.”43  In 
determining  whether  a  particular  state  court  application  is 
“reasonable”  under  the  circumstances  presented,  “a  habeas  court 
must be guided by the level of specificity of the relevant precedent’s 
holding.”44 When the applicable rule is “more general,” state courts 




                                                      
             41 Carmichael, 182 F. Supp. 3d at 90. 

              
             42 Harrington v. Richter, 562 U.S. 86, 103 (2011). 

              
             43 Williams, 529 U.S. at 411 (emphasis added). 

              
             44 Contreras v. Artus, 778 F.3d 97, 110 (2d Cir. 2015); see also Fuentes v. T. 

Griffin, 829 F.3d 233, 245 (2d Cir. 2016). 




                                              17 
 




will  have  “more  leeway  .  .  .  in  reaching  outcomes  in  case‐by‐case 
determinations.”45  

        Ultimately,  this  represents  a  “highly  deferential  standard  for 
evaluating  state‐court  rulings,  which  demands  that  state‐court 
decisions be given the benefit of the doubt.”46 

                           II.      The Batson Standard  

        The  Supreme  Court  precedent  relevant  here  is,  of  course, 
Batson  v.  Kentucky.  In  Batson,  the  Supreme  Court  established  “a 
three‐step  burden‐shifting  framework  for  the  evidentiary  inquiry 
into  whether  a  peremptory  challenge  is  race‐based.”47  In  the  first 
step,  the  objecting  party  must  set  forth  a  prima  facie  showing  “that 
the  circumstances  give  rise  to  an  inference  that  a  member  of  the 
venire was struck because of his or her race.”48 If the objecting party 
makes  the  requisite  showing,  “the  burden  shifts  to  the  [party 
striking  the  potential  juror]  to  come  forward  with  a  neutral 
explanation”  for  its  peremptory  challenge.49  Finally,  if  the  party 

                                                      
             45 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). 

              
             46 Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Woodford v. 

Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). 
              
             47 McKinney v. Artuz, 326 F.3d 87, 97 (2d Cir. 2003); see Batson, 476 U.S. at 

96–98. 
              
             48 Overton, 295 F.3d at 276; see Batson, 476 U.S. at 96. 

              
             49 Batson, 476 U.S. at 97. 




                                             18 
 




striking the juror tenders a “neutral explanation,” the trial court has 
“the  duty  to  determine  if  the  [objecting  party]  has  established 
purposeful discrimination.”50  

        An  objecting  party  can  establish  a  prima  facie  case  of 
discrimination  “by  offering  a  wide  variety  of  evidence,  so  long  as 
the  sum  of  the  proffered  facts  gives  ‘rise  to  an  inference  of 
discriminatory  purpose.’”51  For  example,  in  Batson,  the  Supreme 
Court  explained  that  “a  ‘pattern’  of  strikes  against  black  jurors 
included  in  the  particular  venire  might  give  rise  to  an  inference  of 
discrimination.”52  In  addition,  “the  prosecutor’s  questions  and 
statements  during  voir  dire  examination  and  in  exercising  his 
challenges  may  support  or  refute  an  inference  of  discriminatory 
purpose.”53  As  we  have  had  occasion  to  note  in  the  past,  the 
Supreme  Court  has  not  “provided  a  more  particularized  view  of 
what  constitutes  a  prima  facie  showing  of  discrimination  under 
Batson.”54  We  have  held,  however,  that  statistical  evidence  alone 
may, in some circumstances, suffice to establish a prima facie case of 

                                                      
             50 Id. at 98. 

              
             51 Johnson v. California, 545 U.S. 162, 169 (2005) (quoting Batson, 476 U.S. at 

94); see Batson, 476 U.S. at 96 (“In deciding whether the defendant has made the 
requisite showing, the trial court should consider all relevant circumstances.”). 
              
             52 Batson, 476 U.S. at 97. 

              
             53 Id.  

              
             54 Overton, 295 F.3d at 278. 




                                             19 
 




discrimination  during  jury  selection.55  Ultimately,  the  Supreme 
Court  has  expressed  confidence  in  the  ability  of  trial  judges  to  be 
able  to  determine  whether  “the  circumstances  concerning  the 
prosecutor’s use of peremptory challenges creates a prima facie case 
of discrimination against [ ] jurors [from a protected class].”56 

                                     III.     Application 

         The  specific  issue  in  this  appeal  concerns  the  first  step  of  the 
Batson framework. In granting Carmichael the writ of habeas corpus, 
the  District  Court  held  that  it  was  unreasonable  for  the  Appellate 
Division  to  conclude  that  Carmichael  failed  to  make  a  prima  facie 
showing  of  discrimination  given  the  high  percentage  of  black 
members  of  the  venire  removed  during  jury  selection.57  On  appeal, 
the State contends that the District Court failed to give the Appellate 
Division’s ruling the level of deference required by the AEDPA. We 
agree.  While  statistical  evidence  alone  may,  in  some  circumstances, 
suffice  to  establish  a  prima  facie  case  of  discrimination  during  jury 
selection,58  the  Appellate  Division  did  not  apply  Batson  and  its 
progeny  in  an unreasonable manner when  it  concluded  that,  in  the 
circumstances presented, the statistical evidence did not warrant an 
inference of discrimination.   
                                                      
             55 See id.  

              
             56 Batson, 476 U.S. at 97. 

              
             57 Carmichael, 182 F. Supp. 3d. at 88. 

              
             58 See Overton, 295 F.3d at 278.  




                                                 20 
 




        Carmichael made four separate Batson applications during the 
jury  selection  process.  He  based  each  of  his  applications  on 
numerical evidence alone, i.e., the number of peremptory challenges 
used  against  black  members  of  the  venire  compared  to  the  total 
population  of  blacks  in  the  venire.  The  trial  court  denied  each 
application on the basis that Carmichael had failed to make a prima 
facie  showing  of  racial  discrimination.  In  denying  Carmichael’s 
fourth  and  final  challenge,  the  state  trial  court  declared  that  “the 
statistical  analysis  by  itself  does  not  .  .  .  create  a  prima  facie  case 
requiring us to go on to step two . . . .”59   

        Carmichael’s  argument  on  appeal  focuses  almost  entirely  on 
his  contention  that  the  state  trial  court  incorrectly  held  him  to  a 
heightened  evidentiary  standard  when  it  concluded  “the  statistical 
basis  is  not  sufficient  alone  to  raise  a  discriminatory  use  of  a  free 
peremptory  challenge  under  New  York  law.”60  Indeed,  the  District 
Court  concluded  that  the  trial  court  acted  “contrary  to”  clearly 
established  Supreme  Court  precedent  in  denying  Carmichael’s 
Batson applications because the trial court applied New York law in 
a way that increased Carmichael’s evidentiary burden at step one of 
the  Batson  framework.61  However,  because  the  Appellate  Division 

                                                      
             59 JA 426. 

              
             60 Id. at 325. 

              
             61 Carmichael, 182 F. Supp. 3d at 84; see Batson, 476 U.S. at 97 (explaining 

that “a ‘pattern’ of strikes against black jurors included in the particular venire 
might give rise to an inference of discrimination”). 




                                             21 
 




considered Carmichael’s Batson challenge on the merits and affirmed 
the  trial  court’s  denial,  the  District  Court  rightly  based  its 
consideration  of  Carmichael’s  habeas  petition  on  whether  the 
Appellate  Division’s  ruling  on  the  Batson  challenges  was  “contrary 
to,  or  involved  an  unreasonable  application  of,  clearly  established 
Federal law.”62 For that reason, our review concerns only the District 
Court’s  conclusion  that  the  Appellate  Division  applied  Batson 
unreasonably when it affirmed the trial court’s ruling.63   

        On  direct  appeal  of  Carmichael’s  conviction,  the  Appellate 
Division held that Carmichael “did not meet his burden at step one 
of  the  [Batson]  inquiry”  because  he  “did  not  produce  evidence 
sufficient  to  permit  the  trial  judge  to  draw  an  inference  that 
discrimination  ha[d]  occurred  in  the  exercise  of  peremptory 
challenges.”64  It  noted  that  “numerical  evidence  may  suffice,”  but 
concluded  that  “in  this  case  it  did  not  warrant  an  inference  of 
discrimination.”65  The  District  Court  correctly  gave  the  Appellate 
Division’s ruling the “benefit of the doubt” by concluding that it did 
not  apply  law  “contrary  to”  Supreme  Court  precedent  when,  in 
contrast  to  the  state  trial  court,  the  Appellate  Division  treated 
                                                      
             62 28 U.S.C. § 2254(d). 

              
             63 See Clark v. Perez, 510 F.3d 382, 394 (2d Cir. 2008) (“The habeas court 

looks to the last state court decision rendering a judgment on the petitioner’s 
federal claim.”).  
              
             64 Carmichael, 73 A.D.3d at 622 (internal quotation marks omitted). 

              
             65 Id. (emphasis added).  




                                            22 
 




numerical  evidence  as  capable  of  satisfying  step  one  of  the  Batson 
framework.66 Nevertheless, the District Court held that the Appellate 
Division  “applied  Batson  and  its  progeny  in  an  unreasonable 
manner”  because  it  concluded  that  the  numerical  evidence 
presented  by  Carmichael  did  not  warrant  an  inference  of 
discrimination.67 We disagree. 

       Out of approximately 210 individuals considered for the jury 
only  eight  were  black.68  And  of  those  eight,  the  State  removed  six 
from  the  venire  with  peremptory  challenges.  As  the  District  Court 
noted, the eight black potential jurors accounted for 14 to 16 percent 
of  the  total  number  of  individuals  questioned  during  jury  selection 
who  were  not  removed  for  cause.  Yet,  the  State  used  six  of  its 
twenty‐one  peremptory  challenges  on  black venirepersons,  or  close 
to  29  percent  of  its  available  strikes,  to  remove  75  percent  of  them 
from the potential jury.    

       The  first  step  in  the  Batson  framework,  which  the  Appellate 
Division  was  charged  with  applying  in  Carmichael’s  case,  is  a 

                                                      
             66 See Pinholster, 563 U.S. at 181. 

              
             67 Carmichael, 182 F. Supp. 3d at 90. 

              
             68 The parties dispute whether one of the potential jurors removed by 

defense counsel, Ms. Velarde, was black. We agree with the District Court that “it 
is not necessary to determine Ms. Velarde’s race in order to resolve 
[Carmichael’s] Petition.” Id. at 87 n.4. Accordingly, for purposes of this opinion, 
we adopt Carmichael’s version of the facts and do not include Ms. Velarde in our 
calculation of black venirepersons.  




                                        23 
 




paradigmatic  “general  standard.”69  Courts  must  rely  on  their  own 
judgment  and  experience  to  determine  whether  the  objecting  party 
has  established  a  prima  facie  showing  “that  the  circumstances  give 
rise to an inference that a member of the venire was struck because 
of  his  or  her  race.”70  For  that  reason,  we  must  afford  the  Appellate 
Division’s ruling “more leeway” on habeas review.71  

        As  we  have  previously  explained,  “[c]ases  involving 
successful  challenges  to  exclusion  rates  have  typically  included 
patterns  in  which  members  of  the  racial  group  are  completely  or 
almost  completely  excluded  from  participating  on  the  jury.”72 
Whether the 75 percent exclusion rate at issue here meets that high 


                                                      
             69 Cf. Rosario v. Ercole, 601 F.3d 118, 123 (2d Cir. 2010) (characterizing the 

holding in Strickland v. Washington, 466 U.S. 668 (1984) as a “general standard” 
for purposes of habeas review because “its application to a specific case requires 
‘a substantial element of judgment’ on the part of the state court” (quoting 
Alvarado, 541 U.S. at 664)).  
              
             70 Overton, 295 F.3d at 276; see Batson, 476 U.S. at 97 (“We have confidence 

that trial judges, experienced in supervising voir dire, will be able to decide if the 
circumstances concerning the prosecutor’s use of peremptory challenges creates 
a prima facie case of discrimination against black jurors.”). 
              
             71 Alvarado, 541 U.S. at 664 (explaining that when a habeas court reviews a 

trial court decision, the habeas court should afford the trial court “more leeway 
. . . in reaching outcomes in case‐by‐case determinations” if the rule being 
applied by the trial court was “more general”). 
              
             72 Jones v. West, 555 F.3d 90, 98 (2d Cir. 2009). The term “exclusion rate” 

refers to the percentage of members of a particular racial group that one party 
strikes from the venire. See id.  




                                            24 
 




threshold is a matter on which “fairminded jurists could disagree.”73 
For  that  reason  alone,  the  District  Court’s  conclusion  that  the 
Appellate  Division’s  ruling  was  an  “unreasonable”  application  of 
Batson and its progeny warrants vacatur.74  

        That said, it bears noting that there was other evidence in the 
record  supporting  the  Appellate  Division’s  reasonable  conclusion 
that  the  prosecutor’s  75‐percent  exclusion  rate  did  not  warrant  an 
inference of discrimination. For example, during his third attempt at 
a  Batson  challenge,  Carmichael’s  counsel  admitted  to  the  trial  court 
that he did not “see any potential basis . . . other than the numbers” 
for  his  Batson  challenge.75  In  addition,  although  defendants  of  any 


                                                      
             73 Richter, 562 U.S. at 101 (quoting Alvarado, 541 U.S. at 664).   

 
             74 In his reply brief submitted to the District Court, Carmichael clarified 

that his Batson claim was based on the State’s “exclusion rate,” not its “challenge 
rate.” However, even if Carmichael’s Batson claim was based on the State’s 
“challenge rate”—“the percentage of a party’s total strikes used against a 
cognizable racial group,” Jones, 555 F.3d at 98—the fact that the State’s “challenge 
rate” was nearly double the percentage of blacks in the venire would permit a 
court to find that Carmichael had made a prima facie showing of race 
discrimination, see United States v. Alvarado, 923 F.2d 253, 256 (2d Cir. 1991), but 
would not require a court to reach that conclusion, see Sorto v. Herbert, 497 F.3d 
163, 174 (2d Cir. 2007) (“[I]t is one thing to conclude that a pattern of strikes is 
prima facie evidence of discrimination; it is a very different thing to hold that the 
contrary conclusion would be an unreasonable application of Batson.”). 
              
             75 JA 328; see Batson 476 U.S. at 97 (recognizing that “the prosecutorʹs 

questions and statements during voir dire examination and in exercising his 
challenges may support or refute an inference of discriminatory purpose” 
(emphasis added)). 




                                           25 
 




race  may  assert  Batson  challenges,76  it  is  not  entirely  irrelevant  that 
Carmichael  himself  was  not  black.  Nor  was  there  any  indication  in 
the record at the time of the Batson challenges that racial sympathy 
or  antipathy  would  play  any  role  in  his  trial.  Finally,  two  black 
venirepersons  ultimately  were  seated  on  Carmichael’s  jury,  which 
(as  the  District  Court  noted)  represented  17  percent  of  all  sworn 
jurors—one to three percentage points higher than the percentage of 
blacks in the venire.77 Although the District Court explained why it 
did  not  find  these  countervailing  factors  persuasive,  a  rational 
person  considering  all  of  the  “relevant  circumstances”  presented 
could  reasonably  conclude  that  there  was  insufficient  evidence  of 
discrimination.78    



                                                      
             76 See Powers v. Ohio, 499 U.S. 400, 416 (1991) (“The emphasis in Batson on 

racial identity between the defendant and the excused prospective juror is not 
inconsistent with our holding today that race is irrelevant to a defendant’s 
standing to object to the discriminatory use of peremptory challenges.”). 
              
             77 While it is true that “[a] prosecutor may not avoid the Batson obligation 

to provide race‐neutral explanations for what appears to be a statistically 
significant pattern of racial peremptory challenges simply by forgoing the 
opportunity to use all of his challenges against minorities,” Alvarado, 923 F.2d at 
256, the fact that two black venirepersons were seated is, as the District Court 
itself admitted, “compelling” evidence supporting the Appellate Division’s 
conclusion that there was no evidence of racial discrimination, Carmichael, 182 F. 
Supp. 3d at 89–90. 
              
             78 See Batson, 476 U.S. at 96–97 (“In deciding whether the defendant has 

made the requisite showing, the trial court should consider all relevant 
circumstances.” (emphasis added)).  




                                           26 
 




        Had  we  been  presiding  over  jury  selection  in  Carmichael’s 
case  in  the  first  instance,  we  might  very  well  have  concluded  that 
Carmichael made out a prima facie showing of race discrimination.79 
However,  as  we  have  had  occasion  to  observe  before,  the  fact  that 
numerical  evidence  may  have  permitted  an  inference  of 
discrimination does not establish that a contrary conclusion must be 
an unreasonable application of Batson and its progeny.80 The AEDPA 
establishes  a “highly  deferential  standard  for  evaluating  state‐court 
rulings:”81  a  state  court’s  error  must  be  “beyond  any  possibility  for 
fairminded  disagreement”  if  it  is  to  warrant  reversal  on  a  habeas 
petition  in  federal  court.82  Deference  to  state  courts  is  especially 
important when reviewing habeas claims predicated on a violation of 
the first step of the Batson framework because Batson and its progeny 



                                                      
             79 It is, however, important to note that the State’s 75 percent exclusion 

rate is based on a small sample size: the removal of six out of eight black 
venirepersons. As the Supreme Court has observed in the context of Title VII 
discrimination claims, “[c]onsiderations such as small sample size may, of 
course, detract from the value of [statistical] evidence.” Int’l Bhd. of Teamsters v. 
United States, 431 U.S. 324, 339, n.20 (1977); see also Mayor of Philadelphia v. Educ. 
Equal. League, 415 U.S. 605, 620–21 (1974) (noting, in the context of a 
discrimination claim brought under the Equal Protection Clause, that the district 
court was properly skeptical of statistical evidence derived from a small sample 
size).  
 
             80 See Sorto, 497 F.3d at 174.  

              
             81 Pinholster, 563 U.S. at 181. 

              
             82 Richter, 562 U.S. at 103. 




                                          27 
 




provide  state  courts  with  limited  guidance  on  what  constitutes  a 
prima facie case of discrimination.83  

        The  Appellate  Division’s  conclusion  that  there  was 
insufficient evidence of discrimination was simply not unreasonable 
under  the  circumstances  presented.  The  District  Court  erroneously 
applied  too  stringent  a  standard  on  habeas  review.  Accordingly,  on 
these  facts,  we  are  required  to  vacate  the  District  Court’s  Order 
granting Carmichael the writ of habeas corpus.  

                                    CONCLUSION 

        To  summarize:  we  hold  that  the  District  Court  incorrectly 
applied the standard for evaluating a state court’s rulings set forth in 
the  AEDPA  when  it  concluded  that  the  Appellate  Division’s  order 
affirming  the  denial  of  Carmichael’s  Batson  challenge  was  an 
“unreasonable application” of Supreme Court precedent. 

        For  the  reasons  set  out  above,  we  VACATE  the  District 
Court’s April 21, 2016 Order granting Carmichael the writ of habeas 
corpus  and  we  REMAND  the  cause  to  the  District  Court  for  such 
further proceedings as may be appropriate and consistent with this 
Opinion. 




                                                      
             83 See Alvarado, 541 U.S. at 664; Overton, 295 F.3d at 278. 




                                              28